DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 11/16/2021.
Claims 1-20 are pending for consideration.

Response to Amendment
This office action is in response to the amendment filed on 09/08/2021.
Claims 1, 4-5, and 6-11 are amended.
Claims 2-3 and 12-13 are cancelled.
Claims 1, 4-11, and 14-20 are pending in the application. 
The 112(b) rejections against claims 1, 3, 11 and 13 are withdrawn because the claims 1 and 11 have been amended which overcome the rejections and claim 3 and 13 are cancelled.  However, due to the amendments, new 112(b) rejections have been made against claims 1-20.  See rejections below.
The 101 rejections against claims 1-20 for being directed to abstract ideas are withdrawn because the claims are either claimed that overcomes the rejections or they are cancelled. 
The objections to claims 2-10 are withdrawn because the claims have been amended that overcome the rejections.



Response to Applicant’s Arguments
Claims 1, 2, 4, 6-10, 11, 12, 14 and 16-20 have been rejected under 35 U.S.C. §103 as being allegedly unpatentable over U.S. Patent Application Publication No. 2018/0247296 to Win et al. ("Win") in view of U.S. Patent No. 8,621,215 to Iyer ("Iyer"). On page 16 of the last non-final Office Action, claims 3 and 13 have been rejected under 35 U.S.C. §103 as being allegedly unpatentable over Win and Iyer and further in view of U.S. Patent No. 11,042,863 to Omojola et al. ("Omojola"). On page 17 of the last non-final Office Action, claims 5 and 15 have been rejected under 35 U.S.C. §103 as being allegedly unpatentable over Win and Iyer and further in view  of U.S. Patent Application Publication No. 2018/0240087 to Haraguchi ("Haraguchi").  The Applicant’s arguments in the Remarks filed on 11/16/2021 regarding 35 U.S.C. § 103 rejections starting near the middle of page 5 against claim 1 are fully considered.  Specifically, the Applicant argues “Applicant respectfully submits that the cited references fail to disclose the amended claim, either alone or in combination. Accordingly, Applicant respectfully requests withdrawal of the pending rejection”.  The Applicant’s arguments are fully considered.  Without specific limitations where the amended claims are not disclosed by the prior art of record, the Examiner respectfully indicates that the new reference Hession et al. (US 10445683 B1, hereinafter Hession) teaches registering the raw data format with the message bus, the registration comprising mapping each of a plurality of data fields in the raw data format to a corresponding data field in a standardized data format; and normalizing, via the capture interface, the raw data into standardized transaction data for the standard data format based on the raw data format registration. Win in view of Iyer and Hession teaches all limitations of the independent claims 1 and 11.  In conclusion, with the new reference necessitated by the amendment, the combination of Win in view of Iyer and Hession teaches all limitations of the amended claims 1 and 11.

Claim Rejections - 35 USC § 112 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-11, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 11, the claims recite a limitation “the normalized transaction format” on line 15. The limitation lacks antecedent basis since “a normalized transaction format” was not recited prior to the limitation.	For the purpose of prior art examination, the limitation is interpreted as best understood.	Regarding claims 4-10 and 14-20, the claims are dependent claims based on independent claims 1 and 11 respectively.  The claims 4-10 and 14-20 does 
	Appropriate corrections are required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-10, 11-12, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Win et al. (US 20180247296 A1, hereinafter Win) in view of Iyer (US 8621215 B1, hereinafter Iyer) and further in view of Hession et al. (US 10445683 B1, hereinafter Hession).
	NPL U is used as extrinsic evidence, retrieved from the Internet, URL: http://web.archive.org/web/20170210060152/https://en.wikipedia.org/wiki/ISO_8583Dated 20170210, hereinafter as Wikipedia.
a transaction processing ecosystem comprising:
a plurality of data sources ([0032] a transaction database, [0033] The mobile devices; see also Fig. 1, Fig. 2, Fig. 15);
a capture interface (Fig. 5, Client Mobile Device); and
		a financial transaction processing system comprising a message bus and a plurality of processors interfacing with the message bus (Fig. 5, elements 502, 506, 508, 510, 515;

    PNG
    media_image1.png
    801
    1103
    media_image1.png
    Greyscale
 ; para. [0032]; the payment service includes a transaction manager, a messaging gateway, a transaction database, and a moderator) and configured to perform:
			receiving, via the capture interface, raw data in a raw data format for a payment transaction ([0043], … enter the merchant's phone number and the amount to be paid into a dialog box  … collects the information from the dialog box, payment service);
			normalizing, via the capture interface, the raw data into standardized transaction data for the standard logical data model format ([Examiner remark: the crossed over text is taught by Hession below]; [0056],  the client mobile device may communicate with the payment service in a variety of ways by accessing a client layer of the payment service, interfaces with a bank API 506 associated with the bank, the bank API 506 may be a web interface, a Simple Object Access Protocol (“SOAP”) interface, or an ISO 8583 compliant interface; see also Fig. 5, block 512, ISO element; ¶58 for example, prepaid cellular devices can make payments to their associated mobile service accounts using a wide range of protocols such as CORB A, RMI, Web Service/SOAP, JDBC, and XML over HTTP. Existing merchant bill-paying systems can be adapted for online bill paying functionality using a similar set of protocols such as Web Service/SOAP, or XML over HTTP; ¶60, translates the payment request into a standard payment request format; [Examiner remark: the capture device disclosed in para. 43 captures raw data such as phone number and amount to be paid (see discussion above), and send to the payment service using standard payment request format.  As a result, the data is converted into a standard message format]);
			publishing, via the capture interface, the normalized transaction format to the message bus ([0043], …  transmits the information to the payment service …; transactions may be submitted to the payment service via HTTP secure, via TCP/IP, via SMS]; [0056], The client mobile device may communicate with an ISO 8583 compliant interface; see also ¶58 and ¶60);
			processing, via a first processor of the plurality of processors, the standardized transaction data ([0052], processes the received transaction, ¶56 client mobile device may communicate with the payment service in a variety of ways … a Simple Object Access Protocol (“SOAP”) interface, or an ISO 8583 compliant interface); and
			completing the payment transaction ([0052], payment receipt notifications; [0061], … When a transaction is fulfilled by the core layer 514, the transaction status of the transaction is updated to ‘fulfilled’, the parties to the transaction are notified).
		However, Win does not teach wherein the raw data comprises client instructions.
		On the other hand, Iyer teaches wherein the raw data comprises client instructions (Iyer col. 12 lines 43-67, the user 112a enters the transaction data … The client transmits the transaction data via the network to the account processor. The transaction data can include, but is not limited to … an instruction associated with splitting an amount … an instruction from a user regarding who the user will or will not transact with).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Iyer, 
		One of ordinary skilled would be motivated to do so as incorporating Iyer’s teaching would help to make the transaction system more flexible since instruction text can include directives that may not be readily available to user interface. In addition, both of the references (Win and Iyer) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, sending transaction payment from user to a processor for processing the transaction. This close relation between both of the references highly suggests an expectation of success when combined.	The combination of Win and Iyer teaches the limitations of claim 1 (see discussion above).  Although the combination teaches converting raw data into standardized logical data model format (see discussion above and Win ¶52 and ¶56), and registering data format with the message bus where a message bus can be configured using adapters to transform requests from one format to another format (Win ¶58, the moderator 515 provides, to the core layer 514, a common interface to external services which are used to fulfill received transaction requests. The moderator 515 connects and interacts with the external system via adapters. The adapters are configured in the moderator 515. The adapters transform requests for external transactions from an internal XML API format into a format required by the external financial services and vice versa), the combination does not explicitly disclose:	registering the raw data format with the message bus, the registration comprising mapping each of a plurality of data fields in the raw data format to a corresponding data field in a standardized logical data model format;	normalizing, via the capture interface, the raw data into standardized transaction data for the standard logical data model format based on the raw data format registration.
	On the other hand, Hession teaches registering the raw data format (Hession col. 5 lines 41-54, a mapping module configured to convert the raw files to a standardized format to provide formatted data; col. 4 lines 48-55, extracting raw data objects from webpage data from the delivery service computers; col. 5 lines 41-54 extraction module configured to extract the source data from the plurality of delivery service computers as raw files, a mapping module configured to convert the raw files to a standardized format to provide formatted data), the registration comprising mapping each of a plurality of data fields in the raw data format to a corresponding data field in a standardized data format (Hession col. 4 lines 48-55, mapping the acquired data includes aliasing fields of the acquired data from formats used by the delivery service computers to respective fields of the predetermined data format; col. 5 lines 41-54, a mapping module configured to convert the raw files to a standardized format to provide formatted data; see also col. 11 lines 22-33 and fig. 2);
	normalizing, via the capture interface, the raw data into standardized transaction data for the standard data format based on the raw data format registration (Hession col. 4 lines 48-55 extracting raw data objects from webpage data from the delivery service computers; col. 5 lines 41-54 extraction module configured to extract the source data from the plurality of delivery service computers as raw files, a mapping module configured to convert the raw files to a standardized format to provide 
	One of ordinary skilled would be motivated to do so as incorporating Hession’s teaching would help to make the transaction system more flexible with respect to the number of formats, run time modification and extensible support for various raw data sources. In addition, both of the references (Hession and Win) teach features that are directed to analogous art, such as, sending receiving raw data from devices and converting data to standardized formats. This close relation between both of the references highly suggests an expectation of success when combined.

Regarding claim 4, Win in view of Iyer and Hession teaches the ecosystem of claim 1, wherein the raw data is normalized to a logical data model format (Win [0056], ISO 8583; see also Wikipedia ISO 8583, introduction, Messages, data elements, and code values).

	Regarding claim 6, Win in view of Iyer and Hession teaches the ecosystem of claim 1, wherein the first processor further publishes an acknowledgement to the message bus ( [0052], payment receipt notifications … the notifications may be sent via a network messaging system; [0061], … the parties to the transaction are notified; see also fig. 5 and para. [0032]).

	Regarding claim 7, Win in view of Iyer and Hession teaches the ecosystem of claim 1, wherein the first processor publishes the transaction processed with the first processor to the message bus ([0057] … The core layer 514 manages the flow of transactions through the payment service 502 including decryption, authentication, and authorization of received transaction requests. The core layer 514 supports communications between the payment service 502 and a number of external service providers such as banks, stock exchanges, and private corporations; [0058] A Moderator 515 acts as a mediation layer between the core layer 514 and the external financial services used to fulfill transaction requests; [0063] The core layer 514 fulfills the payment request by interacting, via the moderator 515, with a number of external financial services; see also fig. 5 and para. [0032], [0059]-[0062]); and
		a second processor further processes the transaction processed with the first processor ([0058], … external services which are used to fulfill received transaction requests).
	
	Regarding claim 8, Win in view of Iyer and Hession teaches the ecosystem of claim 1, wherein the first processor further performs settlement actions on the normalized transaction format ([0031], …The payment service transfers the requested funds from the customer's account to the merchant's account).

	Regarding claim 9, Win in view of Iyer and Hession teaches the ecosystem of claim 1, wherein the financial transaction processing system communicates the processed transaction to an external system ([0057] … The core layer 514 manages the flow of transactions through the payment service 502 including decryption, authentication, and authorization of received transaction requests; [0063] The core layer 514 fulfills the payment request by interacting, via the moderator 515, with a number of external financial services; see also fig. 5 and para. [0032], [0059]-[0062]).	Regarding claim 10, Win in view of Iyer and Hession teaches the ecosystem of claim 1, wherein the financial transaction processing system communicates the processed transaction to a user interface ([0031], … the payment service transfers the requested funds from the customer's account to the merchant's account, and sends notifications to the customer mobile device; [0049] the payment service exports a variety of interfaces including a web interface, an SMS interface; see also para. [0037], [0052]-[0054], [0094], [0097-0098]; [0055] … If the transfer is successful, the application logic 408 sends a notification to the recipient using the short message service Center).

	Regarding claims 11, 14, and 16-20, the claims are method claims corresponds to the system claims 1, 4, and 6-10, respectively.  The claims 11-12, 14, and 16-20 are rejected for the same reasons as that of system claims 1-2, 4, and 6-10, respectively.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Win in view of Iyer and Hession and further in view of Haraguchi (US 20180240087 A1, hereinafter Haraguchi).
	Regarding claim 5, Win in view of Iyer and Hession teaches the system of claim 1 (see discussion above).		Win in view of Iyer and Hession does not explicitly disclose wherein the first processor registers with the message bus, wherein the registration comprises an identification of a transaction type that the first processor will process.
	Haraguchi teaches the first processor registers with the message bus, wherein the registration comprises an identification of a transaction type that the first processor will process ([0014], … the registration apparatus is configured to designate a settlement method type for the sales transaction as one of the first type or second type, and to transmit sales transaction information to the first or second settlement apparatus according to the designated settlement method type; see also Fig. 5). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Haraguchi, which teaches to registers settlement apparatus using a settlement method type, into the teaching of Win in view of Iyer and Hession to result in the limitations of the claimed invention ([Examiner note: incorporate Haraguchi’s registration apparatus’s configuration into Win’s teaching of combination of moderator and messaging gateway to result in the registration feature via the message bus]).

	Regarding claim 15, the claim is method claim corresponds to the system claim 5.  The claim 15 is rejected for the same reasons as that of system claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190180275 A1 - the computing device may receive (e.g., via the input device), user instructions to initiate the payment transaction. In some cases (e.g., if the user scans a machine-readable code with no transaction amount provided), the user instructions may include updates or additions to the transaction amount (e.g., to add a tip). In such cases, the transaction amount may be updated accordingly based on the user input.
US 20160180319 A1 – a payment gateway processes the transaction. The payment gateway processes the transaction by providing at least a portion of the transaction information obtained from the online merchant 
US 20110087593 A1 - the issuer is expecting to receive the data in one or the other of the two standard formats, with the format expected depending upon the location of the issuer.  Perform a mapping of data in a Track 1 format to data in a Track 2 format. This would enable issuers expecting Track 2 data to process payment transaction data in situations where a merchant provides data in the Track 1 format.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


01/31/2022
/V.H.H/
Examiner, Art Unit 2497

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162